NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0258n.06

                                       Case No. 16-6616

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                                   FILED
                                                                                May 04, 2017
                                                                            DEBORAH S. HUNT, Clerk
ANGELA ZAFFINO,                                      )
                                                     )
       Plaintiff-Appellant,                          )
                                                     )        ON APPEAL FROM THE
v.                                                   )        UNITED STATES DISTRICT
                                                     )        COURT FOR THE MIDDLE
METROPOLITAN GOVERNMENT OF                           )        DISTRICT OF TENNESSEE
NASHVILLE AND DAVIDSON COUNTY,                       )
TENNESSEE,                                           )
                                                     )
       Defendant-Appellee.                           )                            OPINION


BEFORE: BOGGS, McKEAGUE, GRIFFIN, Circuit Judges.

       McKEAGUE, Circuit Judge. Angela Zaffino asserts that she is disabled and that the

Metropolitan Government of Nashville and Davidson County (Metro) violated the Americans

with Disabilities Act (ADA) by failing to accommodate her disability and not engaging in good

faith in a required interactive process. The district court granted summary judgment for Metro.

We affirm.

                                                I

       In 2005, Zaffino suffered a stroke and was diagnosed with fibromuscular dysplasia, a

condition that puts her at risk for an additional stroke. As a result, Zaffino monitors her blood

pressure and attempts to reduce stress and anxiety. She maintains that her condition is a

disability under the ADA.
Case No. 16-6616, Zaffino v. Metro. Gov’t of Nashville & Davidson Cnty.


       From 2006 to 2013, Zaffino was a guidance counselor at Dupont-Tyler Middle School in

Nashville, Tennessee. In the summer of 2013, the school district notified Zaffino that she was to

be transferred to Madison Middle School for the 2013–14 school year. In response, Zaffino sent

a letter giving notice of her claimed disability—fibromuscular dysplasia plus related

complications—and specifically requesting seven accommodations under the ADA.

       Only one of Zaffino’s requested accommodations—that she remain at Dupont-Tyler—is

at issue here. Zaffino asked for that accommodation as follows:

       [T]hat I be allowed to remain the professional counselor at Dupont Tyler Middle
       which is within a 2 mile radius of Summit Hospital. Being moved from Dupont
       Tyler will cause me much undue stress and could possibly trigger the serious
       health issues that could lead to another stroke.
R. 57-4, Zaffino Letter, PID 271. Her physician said the same in an initial letter to the district:

“[d]ue to her serious medical condition, it is in the best interest of Ms. Zaffino to be allowed to

stay at Dupont-Tyler Middle School where she will be within a 2 mile radius of Summit Medical

Center, which is a certified stroke center.” R. 63, Lim Letter, Sealed Doc., PID 522.

       In response, a representative of the district met with Zaffino and corresponded with her

physicians about the requested accommodations. During this process, the school district learned

that Madison, where Zaffino was to be transferred, was approximately the same distance from

Summit as was her home. Partially based on this similarity in distance, the district denied

Zaffino’s request to stay at Dupont-Tyler and directed her to report to Madison.

       Zaffino appealed the decision. More doctors’ letters followed, repeating the advice that

Zaffino should remain at Dupont-Tyler. At some point during the appeal, the school district

offered to transfer Zaffino to Dodson Elementary School for the 2013–14 school year. Although

Dodson is closer to Summit Medical Center than is Dupont-Tyler, Zaffino turned down the offer

because it was not guaranteed that she would remain there in subsequent school years.


                                               -2-
Case No. 16-6616, Zaffino v. Metro. Gov’t of Nashville & Davidson Cnty.


        Later, one doctor approved the transfer to Madison because he learned that the school

was about three miles from another Nashville-area certified stroke center. R. 63, Wagner Letter,

Sealed Doc., PID 538 (“Madison Middle School is as reasonable a workplace for [Zaffino] as

Dupont Middle School in terms of proximity to a stroke center”). As a result, the school district

stuck to its decision to transfer Zaffino to Madison. She sued under the ADA, alleging Metro

failed to accommodate her disability and did not engage in the ADA interactive process—in

which possible accommodations are considered—in good faith.

                                               II

        The district court granted summary judgment for Metro on the basis that Zaffino rejected

a reasonable alternative accommodation—the proposed transfer to Dodson. R. 76, Dist. Ct. Op.,

PID 1584. We review the district court’s grant of summary judgment de novo. Siggers v.

Campbell, 652 F.3d 681, 691 (6th Cir. 2011). We “may affirm a decision of the district court for

any reason supported by the record, including on grounds different from those on which the

district court relied.” Stein v. Regions Morgan Keegan Select High Income Fund, Inc., 821 F.3d

780, 786 (6th Cir. 2016) (citation omitted).

        The ADA prohibits discriminating against a qualified individual with a disability.

42 U.S.C. § 12112(a). This prohibits employers from “not making reasonable accommodations

to the known physical or mental limitations of an otherwise qualified individual with a

disability.”   Id. § 12112(b)(5)(A).     A reasonable accommodation is defined, in part, as

“modifications or adjustments to the work environment, or to the manner or circumstances under

which the position held or desired is customarily performed, that enable an individual with a

disability who is qualified to perform the essential functions of that position.”     29 C.F.R.

§ 1630.2(o)(ii). Plaintiffs suing for a violation of this prohibition bear “the initial burden of



                                               -3-
Case No. 16-6616, Zaffino v. Metro. Gov’t of Nashville & Davidson Cnty.


proposing an accommodation and showing that that accommodation is objectively reasonable.”

Kleiber v. Honda of Am. Mfg., Inc., 485 F.3d 862, 870 (6th Cir. 2007) (quoting Hedrick v.

W. Reserve Care Sys., 355 F.3d 444, 457 (6th Cir. 2004)).

       Zaffino fails this initial burden. The accommodation she proposed was to remain at

Dupont-Tyler so she could be close to her doctors and avoid the stress of transferring. But she

provides no authority to show that—under the ADA—barriers outside of the workplace or the

stress of change require employers to keep employees at a specific work location. And we find

nothing that would lead us to this conclusion.

       On the contrary, this court has found accommodations unreasonable when requested to

address barriers outside of the workplace. See Regan v. Faurecia Auto. Seating, Inc., 679 F.3d

475, 480 (6th Cir. 2012). In Regan, the plaintiff—who suffered from narcolepsy—had worked

for years on a shift that ran from 6 a.m. to 3 p.m. Id. When she was told her shift would change

to one spanning 7 a.m. to 4 p.m., Regan said the change would lengthen her commute and

aggravate her condition by increasing fatigue. Id. Her doctor agreed, writing that a short

commute was in Regan’s medical interest and urging for her shift to remain from 6 a.m. to 3 p.m.

Id. at 479. When the employer refused, Regan sued under the ADA. On appeal from summary

judgment, the court held that the ADA “does not require [the employer] to accommodate

Regan’s request for a commute during more convenient hours” and agreed that, “[w]hile an

employer is required to provide reasonable accommodations that eliminate barriers in the work

environment, an employer is not required to eliminate those barriers which exist outside the work

environment.” Id. at 480 (second passage quoting Salmon v. Dade Cnty. Sch. Bd., 4 F. Supp. 2d

1157, 1163(S.D. Fla. 1998)).




                                                 -4-
Case No. 16-6616, Zaffino v. Metro. Gov’t of Nashville & Davidson Cnty.


       The Regan case is a lot like this one. Here, Zaffino argues that her request to remain at

Dupont-Tyler was reasonable because she and her doctors had concerns about how long it might

take for her to get to certain medical providers and about the stress of a transfer. These

barriers—travel time to nearby doctors and general, transfer-related stress—resemble Regan’s

and her doctors’ concerns about the possibility of a longer commute and how it might aggravate

her disability. The Regan court found the employer was not required to accommodate Regan’s

requests. We find the same here.

       Zaffino’s concerns about the distance from her doctors are unrelated to the essential

functions of her job, but instead address problems she faces outside of the workplace.1 As Regan

shows, such concerns are beyond her employer’s duties to accommodate under the ADA. And

we find Zaffino’s demand unreasonable to the extent it seeks to invoke federal law to insulate her

from the stress incumbent to change.2 Thus, Zaffino has failed to show that the accommodation

she requested was objectively reasonable.

       We emphasize that the ADA does not require an employer to make accommodations just

because they might be in an individual’s interest—it requires employers to make reasonable

accommodations that enable a disabled employee to perform the essential functions of a job

she’s otherwise qualified for. See 29 C.F.R. § 1630.2(o). And while we strongly encourage

employers to work with employees (especially those with disabilities) to ensure a comfortable

and mutually agreeable work arrangement, we recognize that the ADA’s requirement to

accommodate extends only as far as reasonably necessary to allow qualified, disabled individuals

       1
          In fact, Zaffino maintains that neither her claimed disability nor its symptoms limit her
ability to perform her duties as a guidance counselor. R. 67-1, Zaffino Depo., PID 1173–76,
1191; R. 57-4, Zaffino Letter, PID 271.
       2
          Finding otherwise could effectively read the ADA to require an employer to keep an
employee with fibromuscular dysplasia (or another stress-related disability) at a particular job
site as long as it was possible that change might cause stress, which we decline to do.
                                               -5-
Case No. 16-6616, Zaffino v. Metro. Gov’t of Nashville & Davidson Cnty.


to perform the essential functions of a job.3 Metro had no duty to accommodate Zaffino’s

commute time to her doctors or to protect her from the stress of change. Accordingly, her ADA

failure-to-accommodate claim fails.

       Finally, Zaffino alleges Metro failed to engage in good faith in the informal, interactive

process required under the ADA to identify a reasonable accommodation for a qualified

individual. See 29 C.F.R. § 1630.2(o)(3). We agree with the district court that “the evidence

overwhelmingly establishes that MNPS engaged in good faith in the interactive process” and we

adopt its reasoning on the issue in full. See R. 76, Dist. Ct. Op., PID 1588–90.

                                                III

       Thus, for the foregoing reasons we AFFIRM the district court’s grant of summary

judgment for the defendant.




       3
        Put differently, under the ADA, you can’t always get what you want; but sometimes, it
might apply, and you’ll get what you need. Cf. Hedrick, 355 F.3d at 459.
                                               -6-